      Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 1 of 26
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                                                                                    February 26, 2020
                               UNITED STATES DISTRICT COURT
                                                                                                    David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

VTX COMMUNICATIONS, LLC, et al.,                        §
                                                        §
           Plaintiffs,                                  §
VS.                                                     § CIVIL ACTION NO. 7:19-CV-269
                                                        §
AT&T INC., et al.,                                      §
                                                        §
           Defendants.                                  §

                                                   ORDER

        The Court now considers the “Motion for Remand to State Court and Opposing Removal

to Federal Court”1 (hereafter, “motion for remand”) filed by VTX Communications, LLC and its

wholly-owned subsidiary VTX Investments, LLC (collectively, “VTX Plaintiffs”), individually

and derivatively on behalf of McAllen-Edinburg-Mission SMSA Limited Partnership (“McAllen

Partnership”); VTX Plaintiffs and SWT Unregulated Properties, Inc. (“SWT”), individually and

on behalf of Texas RSA 18 Limited Partnership (“RSA 18”); and VTX Plaintiffs and Riviera

Cellular & Telecommunications, Inc. (“Riviera”), individually and on behalf of Texas RSA 19

Limited Partnership (“RSA 19”) (VTX, SWT, and Riviera collectively, “Plaintiffs”) (McAllen

Partnership, RSA 18, and RSA 19 collectively, “Partnerships”). The Court also considers the

response2 filed by AT&T Inc.; New Cingular Wireless PCS, LLC d/b/a AT&T Mobility (“AT&T

Mobility”), individually and in its capacity as General Partner of the Partnerships; AT&T

Mobility Corporation; Cricket Communications, LLC; and Cricket Wireless LLC (collectively,

“Defendants”);3 Plaintiffs’ reply;4 VTX Plaintiffs’ supplemental reply;5 Defendants’ first and


1
  Dkt. No. 14.
2
  Dkt. No. 25.
3
  While the Partnerships are listed as Defendants, the term “Defendants” herein does not include the Partnerships.
Whether the Partnerships are nominal defendants remains disputed, as discussed in this Order.

                                                                                                                  1
     Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 2 of 26



second notices of supplemental authority;6 Plaintiffs’ response to Defendants’ second notice of

supplemental authority;7 and Defendants’ reply to Plaintiffs’ response to Defendants’ second

notice of supplemental authority.8 Finally, the Court considers Plaintiffs’ “Alternative Motion for

Leave to Amend”9 (hereafter, “motion for leave to amend”), and Defendants’ response;10

Defendants’ “Motion for Leave to Amend Notice of Removal”11 (hereafter, “motion for leave to

amend notice of removal”), Plaintiffs’ response,12 and Defendants’ reply;13 and Defendants’

“Motion to Strike Plaintiffs’ Amended Complaint [] Improperly Filed Without Leave of Court” 14

(hereafter, “motion to strike”), Plaintiffs’ response,15 and Defendants’ reply.16

        After considering the motions, record, and relevant authorities, the Court DENIES

Plaintiffs’ motion for leave to amend; GRANTS Defendants’ motion to strike; DENIES

Plaintiffs’ motion for remand; and DENIES Defendants’ motion for leave to amend notice of

removal.




    I. BACKGROUND

            a. Factual Summary

4
  Dkt. No. 27.
5
  Dkt. No. 29.
6
   Dkt. Nos. 30 (Defendants’ Notice of Supplemental Authority in Opposition to Plaintiffs’ Motion for Remand to
State Court and Opposing Removal to Federal Court”), 31 (Defendants’ Second Notice of Supplemental Authority
in Opposition to Plaintiffs’ Motion for Remand to State Court and Opposing Removal to Federal Court”).
7
  Dkt. No. 32.
8
  Dkt. No. 33.
9
  Dkt. No. 20.
10
   Dkt. No. 23.
11
   Dkt. No. 34.
12
   Dkt. No. 36.
13
   Dkt. No. 39.
14
   Dkt. No. 38.
15
   Dkt. No. 41.
16
   Dkt. No. 42.

                                                                                                             2
      Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 3 of 26



        This case centers on a telecommunications partnerships’ dispute over (1) revenue

compensation and distributions allegedly withheld from certain limited partners of three different

partnerships by the common general partner of the three partnerships; and (2) the authorized

scope of the partnerships’ network utilization and operation by the general partner and its

managing and parent entities.17 For over thirty years, Plaintiffs, affiliates of rural South Texas

telephone companies, have provided through their Partnerships “AT&T-branded wireless

networks” in their Partnerships’ respective South Texas service areas.18

        Defendant AT&T Mobility is the general partner of Defendant McAllen Partnership, with

VTX Plaintiffs as limited partners.19 AT&T Mobility is also the general partner and a limited

partner of Defendant RSA 18, with VTX Plaintiffs and Plaintiff SWT as limited partners; and the

general partner and a limited partner of Defendant RSA 19, with VTX Plaintiffs and Plaintiff

Riviera as limited partners.20 Defendant AT&T Mobility and its parent and manager, AT&T

Mobility Corporation, are indirect subsidiaries of Defendant AT&T Inc., the controlling parent

of Defendants AT&T Mobility and AT&T Mobility Corporation (collectively, “AT&T

Defendants”); and Defendants Cricket Communications, LLC, and Cricket Wireless LLC 21


17
   Dkt. No. 1-2 pp. 66–103 (Plaintiffs’ Second Amended Petition).
18
   Id. at pp. 67–69, ¶¶ 1–2 (Plaintiffs’ Second Amended Petition); Dkt. No. 1 pp. 2–3, ¶ I (Defendants’ Notice of
Removal).
19
   Dkt. No. 6-1 p. 65, ¶ 5 (“Amendment No. 3 to Agreement Establishing McAllen-Edinburg-Mission SMSA
Limited Partnership Amended September 27, 1988 and March 16, 1993” filed under seal).
20
   Dkt. No. 6-2 p. 67, ¶ 7 (“Amendment No. 3 to Agreement Establishing Texas RSA 18 Limited Partnership
Amended June 13, 1991 and March 16, 1993” filed under seal); Dkt. No. 6-3 p. 59 ¶ 6 (“Amendment No. 3 to
Agreement Establishing Texas RSA 19 Limited Partnership Amended on November 24, 1992” filed under seal).
21
   Plaintiffs and Defendants separately detail AT&T Inc.’s acquisition of “Cricket Wireless.” Dkt. No. 1-2 pp. 68, 70
(Plaintiffs’ Second Amended Petition); Dkt. No. 5 (Defendants’ Motion to Dismiss). Defendants allege in their
motion to dismiss “Cricket Communications, LLC and Cricket Wireless LLC [] were indirect affiliates of AT&T
Inc. as of March 14, 2014 when AT&T Inc. closed its acquisition of prepaid wireless provider Leap Wireless
International Inc. Cricket Communications, LLC has merged into Cricket Wireless LLC and no longer exists.” Dkt.
No. 5 pp. 12–13. In a footnote, Defendants cite to a Certificate of Merger between Cricket Communications, LLC
and Cricket Wireless LLC and request the Court “take judicial notice of this publicly-available document for
purposes of this motion.” Dkt. No. 5 p. 13, n.11; Dkt. No. 5-1 (September 28, 2017 Certificate of Merger of Cricket
Communications, LLC with and into Cricket Wireless LLC). Plaintiffs respond that “[w]hen Plaintiffs filed their
Original Petition on October, 2016, the ‘Cricket’ wireless business was operated out of two entities: Cricket
Wireless LLC and Cricket Communications, LLC. Plaintiffs learned for the first time through Defendants’ Motion to

                                                                                                                   3
      Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 4 of 26



(“Cricket Defendants” or “Cricket”) (AT&T Defendants and Cricket Defendants collectively,

“AT&T”).22 The Partnerships are Delaware limited partnerships governed by Partnership

Agreements providing that Delaware law substantively applies.23

         Plaintiffs primarily base the instant suit on AT&T’s conduct and transactions following

AT&T’s acquisition of Cricket in 2014.24 Specifically, Plaintiffs allege AT&T (1) uses the

Partnerships’ networks to operate Cricket as a separate wholly-owned wireless provider in

competition with the Partnerships; (2) withholds the Partnerships’ spectrum licenses from the

Partnerships and imposes excessive rates for the Partnerships to license the spectrum in unilateral

“service agreements;” and (3) fails to allocate or share with the Partnerships certain revenue

streams associated with the Partnerships’ assets and network and data sales to third parties. 25 In

sum, AT&T allegedly continues to wrongfully derogate from its obligations as general partner

under the long-standing Partnership Agreements, financially immobilizing the Limited Partners

and Partnerships.26

             b. Procedural History


Dismiss that Cricket Communications, LLC was merged with Cricket Wireless LLC in October 2017. AT&T
apparently effected this merger without notifying Plaintiffs as potential creditors through this lawsuit. Nevertheless,
Plaintiffs’ claims against Cricket Communications, LLC survive and are properly asserted against Cricket Wireless
LLC in this lawsuit.” Dkt. No. 20 p. 9, ¶ 1 (Plaintiffs’ Response to Defendants’ Motion to Dismiss). Accordingly, in
light of Plaintiffs’ apparent lack of objection, the Court takes judicial notice of the certificate of merger.
22
   Dkt. No. 1-2 pp. 67–68; Dkt. No. 5 pp. 12–13, ¶ A.
23
   Dkt. No. 1-2 p. 79, ¶ 26 (Plaintiffs’ Second Amended Petition) (“Plaintiffs and [the Defendant Partnerships] are
all Delaware limited partnerships with their principal places of business in the State of Texas . . .”); Dkt. No. 5 p. 27
(Defendants’ Motion to Dismiss, and, In the Alternative, Motion for Judgment on the Pleadings) (“The Partnerships
are Delaware limited partnerships governed by the Partnership Agreements and Delaware’s Limited Partnership
Acts.”); Dkt. No. 6-1 pp. 47–48, ¶ 19.6 (McAllen Partnership Agreement filed under seal); Dkt. No. 6-2 p. 34, ¶
19.6 (RSA 18 Partnership Agreement filed under seal); Dkt. No. 6-3 p. 34, ¶ 19.6 (RSA 19 Partnership Agreement
filed under seal). “In Texas, where parties contractually agree to apply the law of another state, the courts apply the
substantive law of the contractually-chosen state but apply the law of the forum state to matters of remedy and
procedure.” Albritton v. Acclarent, Inc., No. 3:16-CV-03340-M, 2017 WL 6628122, at *6 (N.D. Tex. Dec. 27,
2017). Accordingly, the Court applies the law of the forum state for purposes of this Order because this Order
addresses procedural issues.
24
   Dkt. No. 1-2.
25
   Id. at pp. 68, ¶ 1; 78, ¶ 18 (Plaintiffs’ Second Amended Petition); Dkt. No. 14 pp. 7–8, ¶ 3 (Plaintiffs’ Motion for
Remand); Dkt. No. 26 p. 4, ¶ 4 (Parties’ Joint Discovery Case Management Plan).
26
   Dkt. No. 1-2.

                                                                                                                       4
      Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 5 of 26



         Prior to removal to this Court, the parties litigated in Texas state court for nearly three

years.27 Plaintiffs filed an original petition in Texas state district court on October 21, 2016,

alleging state law claims for breach of fiduciary duty, breach of the Partnership Agreements,

tortious interference, conversion/civil theft, and “civil conspiracy and aiding and abetting”

against Defendants.28 Defendants answered on December 19, 2016.29 Plaintiffs then filed a first

amended petition on October 26, 2018, adding a common law fraud claim.30

         In the midst of the Texas Thirteenth Court of Appeals’ review of Defendants’ compelled

production of five “privileged” documents,31 Plaintiffs filed a second amended petition on July 3,

2019.32 The second amended petition still alleges the same claims of breach of fiduciary duty

against AT&T;33 tortious interference against AT&T, except AT&T Mobility; conversion/civil

theft against AT&T; aiding and abetting against AT&T; and fraud against AT&T. 34 Yet, in

detailing AT&T’s alleged fraudulent conduct and nondisclosure to Plaintiffs regarding dealings

affecting the Partnerships’ assets, Plaintiffs include new language in the factual background in

27
   Cause No. C-4829-16-E, Hidalgo County 275th Judicial District Court.
28
   Dkt. No. 1-2 pp. 1–28.
29
   Id. at pp. 29–37.
30
   Id. at pp. 38–65.
31
   On December 13, 2018, after conducting an in camera review, the original presiding Texas state district judge
granted SWT’s and VTX Plaintiffs’ separate motions to compel Defendants’ production of five “privileged”
documents. Cause No. C-4829-16-E, Hidalgo County 275th Judicial District Court (November 13, 2018 order). The
documents’ identities are ATT041887, ATT00441888, ATT0073651, ATT0088890, and ATT0088891. Defendants
appealed this Texas state district judge’s order, but the Texas Thirteenth Court of Appeals abated and remanded the
action to allow the Texas state successor district judge “the opportunity to consider the rulings at issue . . . [and]
determine what ruling should issue, and to render its own order accordingly.” See Tex. R. App. P. 7.2(b) (providing
abatement of a proceeding to allow a successor judge to reconsider the decision of a judge who was a party to an
original proceeding but ceases to hold office); No. 13-19-00074-CV, Texas Thirteenth Court of Appeals (February
19, 2019 order). Before the successor judge ruled on the motions, Plaintiffs filed their second amended petition on
July 3, 2019, which initiated Defendants’ removal to this Court.
32
   Dkt. No. 1-2 pp. 66–103. The parties do not dispute service of Plaintiffs’ second amended petition.
33
   Plaintiffs specifically describe AT&T as “New Cingular Wireless PCS, LLC d/b/a AT&T Mobility, individually
and in its capacity as General Partner of the Partnerships, and AT&T Mobility’s manager, AT&T Mobility
Corporation; Cricket Communications, LLC and Cricket Wireless, LLC along with any other AT&T entities
controlling Cricket Communications, LLC and Cricket Wireless, LLC (the “Cricket Defendants”), and AT&T Inc.,
the ultimate controlling parent of the AT&T Defendants and the Cricket Defendants (“AT&T Parent”) (collectively
AT&T Parent along with AT&T Mobility, AT&T Mobility Corporation and the Cricket Defendants, as applicable,
referred to as “AT&T” or the “AT&T Defendants”). Dkt. No. 1-2 p. 67 (Plaintiffs’ Second Amended Petition).
34
   Dkt. No. 1-2 pp. 66–103.

                                                                                                                    5
      Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 6 of 26



their second amended petition: “[T]he Limited Partners have become aware . . . [that] AT&T

has sold data information and/or access to the Partnership networks and usage thereon to

agencies of the United States Government, possibly the NSA, without accounting to the

Partnerships for those revenues; . . .”35

          Citing this singular statement, Defendants, without the consent of the Partnerships,

removed this action to this Court on August 2, 2019, alleging federal question jurisdiction exists

under Section 802 of the Foreign Intelligence Surveillance Act (“FISA”), 50 U.S.C. §

1885a(g).36 Plaintiffs filed the instant motion for remand on August 22, 2019, contesting

Defendants’ removal on three distinct grounds: (1) timeliness of removal; (2) lack of removal

consent by the Partnerships; and (3) applicability of FISA to the instant case.37 The parties detail

their stances on whether Plaintiffs’ second amended petition raises a federal question through

multiple responses, replies, and notices of supplemental authority.38

          Defendants also filed a motion to dismiss on August 9, 2019,39 which is not addressed in

this Order. In their August 30, 2019 response, Plaintiffs embedded the instant alternative motion

for leave to amend.40 Plaintiffs did not attach a proposed amended complaint for the Court’s

review.

          On November 8, 2019, three months after filing their notice of removal, Defendants filed

the instant motion for leave to amend notice of removal with an attached amended notice of

removal, requesting leave to amend their notice of removal “to clarify that this Court also has

35
   Id. at p. 77, ¶ 17(g) (emphasis added).
36
    Dkt. No. 1. Defendants also removed pursuant to 28 U.S.C. §§ 1331 (federal question), 1367 (supplemental
jurisdiction) and 1441 (removal).
37
   Dkt. No. 14.
38
   Defendants responded to Plaintiffs’ motion for remand; Plaintiffs replied; VTX Plaintiffs filed a supplemental
reply; Defendants filed a first and second notice of supplemental authority; Plaintiffs responded to the second notice
of supplemental authority; and Defendants replied to Plaintiffs’ response to the second notice of supplemental
authority. Dkt. Nos. 25, 27, 29–33.
39
   Dkt. No. 5.
40
   Dkt. No. 20.

                                                                                                                    6
      Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 7 of 26



jurisdiction” based on 28 U.S.C. § 1442(a)(1), “Federal Officer Jurisdiction.”41 Plaintiffs

responded in opposition,42 and Defendants replied.43

         On November 25, 2019, without Defendants’ consent or leave of the Court, Plaintiffs

filed a 70-page “Verified Federal Complaint,” eliminating the disputed “federal question” phrase

found in the second amended petition.44 Therein, Plaintiffs provide more detail on the

partnerships’ structure and relationships with AT&T, but make no mention of non-carrier third

parties or AT&T’s alleged data exchanges with governmental entities.45 Two days later,

Defendants filed the instant motion to strike.46 Plaintiffs responded,47 and Defendants replied.48

         The motions are now ripe for review. The Court begins with Plaintiffs’ motion for leave

to amend and Defendants’ motion to strike because such determines the operative pleading

governing remand. The Court then turns to Plaintiffs’ motion for remand to analyze whether

remand is procedurally or substantively proper. Finally, the Court addresses Defendants’ motion

for leave to amend notice of removal because Defendants seek to plead an alternative

jurisdictional basis.

     II. AMENDMENT OF PLAINTIFFS’ STATE COURT SECOND AMENDED PETITION

         Through Plaintiffs’ motion for leave to amend; Plaintiffs’ proposed amended complaint;

and Defendants’ motion to strike, the parties ultimately request the Court determine whether

Plaintiffs’ second amended petition or Plaintiffs’ proposed amended complaint controls this

action. The Court discusses each of these filings, beginning with the Verified Federal Complaint.



41
   Dkt. Nos. 34, 34-1.
42
   Dkt. No. 36.
43
   Dkt. No. 39.
44
   Dkt. No. 37.
45
   Id.
46
   Dkt. No. 38.
47
   Dkt. No. 41.
48
   Dkt. No. 42.

                                                                                                     7
     Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 8 of 26



        As noted, Plaintiffs filed the “Verified Federal Complaint” without Defendants’ consent

or leave of the Court.49 Plaintiffs assert they filed the “Verified Federal Complaint” “in order to

comply with” the “[p]arties’ agreement in the Proposed Agreed Scheduling Order that the

deadline to file amended pleadings would be November 25, 2019.”50 Plaintiffs argue “Plaintiffs’

request to file an amended complaint has been known by Defendants for several months, and

Defendants had an adequate opportunity to oppose that action.”51 Defendants argue Plaintiffs’

“Verified Federal Complaint” “may not be filed as a matter of course [pursuant to Rule 15(a)(1)]

. . . [and] [b]ecause Plaintiffs have obtained neither written consent nor leave of court, the

Amended Complaint has no legal effect and should be stricken.”52

        Federal Rule of Civil Procedure 15(a) provides a party the opportunity to amend a

pleading once within 21 days after serving the pleading or, if the pleading requires a responsive

pleading, 21 days after service of a responsive pleading or 21 days after service of a Rule 12(b),

(e), or (f) motion, whichever is earlier.53 Otherwise, a party may amend a pleading only with the

Court’s leave or with the opposing party’s written consent.54

        Here, Plaintiffs filed their “Verified Federal Complaint” more than 21 days after serving

their second amended petition. Plaintiffs did not seek leave of the Court and did not obtain

Defendants’ written consent to amend their complaint. Thus, none of the instances warranting

amendment as a matter of course are present and Plaintiffs require leave of Court. Therefore, the

Court considers the perfunctory request for leave embedded in Plaintiff’s response to

Defendant’s motion to dismiss.55


49
   Dkt. No. 37.
50
   Dkt. No. 41 p. 3, ¶¶ 5, 7.
51
   Id. at p. 6, ¶ 13.
52
   Dkt. No. 38 p. 3, ¶ 4.
53
   Fed. R. Civ. P. 15(a)(1).
54
   Id. 15(a)(2).
55
   Motion to Dismiss vs. Remand.

                                                                                                 8
      Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 9 of 26



         In their response to Defendants’ motion to dismiss, Plaintiffs request, “[i]f [] the court has

any concern about the nature or sufficiency of Plaintiffs’ pleading, and subject to [Plaintiffs’

motion for remand], Plaintiffs hereby alternatively request that the Court grant them leave to

amend prior to any dismissal.”56 Plaintiffs continue, “to the extent that there is even a partial

factual pleading defect, it is as a result of Defendants’ refusal to comply with their discovery

responsibilities during the State court litigation . . . to the extent Plaintiffs have not pled specific

facts, it is because Defendants are in possession of the information, and discovery is still

outstanding.”57 Defendants argue Plaintiffs’ motion “should be denied because any amendment

would be futile . . . if Plaintiffs were permitted to file an amended complaint, it would still

contain impermissible and confusing group allegations that fail to ‘state a claim to relief that is

plausible on its face’ and would not survive a motion to dismiss.”58

         In the absence of amendment as a matter of right, Rule 15(a)(2) provides that the Court

should freely give leave to amend “when justice so requires.”59 Leave is not required where “the

movant ‘contend[s] that his pleadings sufficed to state a [] claim’ . . . and ‘fail[s] to apprise the

district court of the facts that he would plead in an amended complaint, if necessary, to cure any

deficiencies.’”60 In other words, “a bare bones motion to amend remains futile” where it lacks

the proposed additional facts.61 Moreover, where a movant requests leave to amend to cure



56
   Dkt. No. 20 p. 48, ¶ 88.
57
   Id. at p. 50, ¶ 92.
58
   Dkt. No. 23 p. 30, ¶¶ 42–43.
59
    Fed. R. Civ. P. 15(a)(2); SGK Properties, L.L.C. v. U.S. Bank Nat’l Ass’n for Lehman Bros. Small Balance
   Commercial Mortg. Pass-Through Certificates, Series 2007-3, 881 F.3d 933, 944 (5th Cir. 2018), cert. denied sub
   nom. SGK Properties, L.L.C. v. U.S. Bank Nat. Ass’n, 139 S. Ct. 274, 202 L. Ed. 2d 135 (2018) (citing Smith v.
   EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004)) (noting that the language of Rule 15(a)(2) “evinces a bias in favor
   of granting leave to amend” and “a district court must possess a ‘substantial reason’ to deny a request”).
60
   Edionwe v. Bailey, 860 F.3d 287, 294 (5th Cir. 2017), cert. denied, 138 S. Ct. 687 (2018) (quoting Gentilello v.
Rege, 627 F.3d 540, 546 (5th Cir. 2010)) (where appellant’s motion to amend stated “[i]f the Court is inclined to
dismiss any portion of Plaintiff’s complaint for failure to state a claim, Plaintiff requests leave of court to amend his
complaint to cure the alleged pleading deficiencies identified by Defendants . . . .”).
61
   Id. at 295.

                                                                                                                       9
     Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 10 of 26



pleadings identified as deficient by a defendant in anticipation of the Court’s dismissal, the Fifth

Circuit has “little difficulty affirming [the] district court’s denial of leave to amend.”62

        At the time of the request, Plaintiffs’ motion failed to apprise the Court of other facts

Plaintiffs sought to incorporate in an amended complaint. In a similar case, the Fifth Circuit held

where a party “alternatively” requests leave to amend in the event pleadings are legally deficient,

amendment on this basis alone is improper.63 Plaintiffs’ motion directly mirrors the “alternative”

pleading language the Fifth Circuit found insufficient to warrant leave to amend. On this basis,

the Court could have denied Plaintiffs’ motion for leave to amend.

        Nonetheless, the Court has now Plaintiffs’ “Verified Federal Complaint”64––filed nearly

three months later—thus the Court now considers it as a “proposed amended complaint.”

        The Fifth Circuit has stated that “a district court must possess a ‘substantial reason’ to

deny a request for leave to amend.”65 In determining whether to allow leave to amend a pleading,

courts examine whether there is (1) undue delay; (2) bad faith or dilatory motive; (3) repeated

failure to cure deficiencies by previous amendments; (4) undue prejudice to the opposing party;

and (5) futility of the amendment.66 Absent such factors, the Court should freely grant the

requested leave.67 Nonetheless, the decision whether to grant leave to amend lies within the

Court’s sound discretion.68

        Plaintiffs argue none of the factors apply here.69 Defendants argue “the Court should not

retroactively grant leave to amend because Defendants will be unduly prejudiced and the


62
   Id. at 294.
63
   Id. at 295.
64
   Dkt. No. 37.
65
   Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004) (quoting Lyn-Lea Travel Corp. v. American Airlines, Inc.,
283 F.3d 282, 286 (5th Cir. 2002)).
66
   SGK Properties, L.L.C., 881 F.3d at 944 (citing Smith, 393 F.3d at 595).
67
   Foman v. Davis, 371 U.S. 178, 182 (1962).
68
   Smith, 393 F.3d at 595 (quoting Quintanilla v. Tex. Television, Inc., 139 F.3d 494, 499 (5th Cir. 1998)).
69
   Dkt. No. 20 p. 50.

                                                                                                               10
     Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 11 of 26



Amended Complaint is likely futile in any event.”70 The Court finds undue delay, Plaintiffs’ bad

faith, and futility of the amendment weigh in favor of denying Plaintiffs leave to amend.

         The Court considers first the issue of bad faith. As the Court has noted, Plaintiffs did not

file their Verified Complaint until November 2019, following Defendant’s filing of their motion

to amend notice of removal. The primary difference between the second amended petition and

Verified Complaint is the deletion of the “federal question” language. The Fifth Circuit

recognizes a movant seeks amendment in bad faith where a movant intends “to defeat federal

jurisdiction” and “forum shop[].”71 Furthermore, a proposed amended complaint that “does not

clarify the jurisdiction facts at the time of removal [and] attempts instead to amend away the

basis for federal jurisdiction,” does not “divest the federal court of jurisdiction.”72 Rather, “a

complaint amended post-removal cannot divest a federal court of jurisdiction . . . the general rule

[is] that removal jurisdiction should be determined on the basis of the state court complaint at the

time of removal, and that a plaintiff cannot defeat removal by amending it.”73Here, Plaintiffs

filed their perfunctory motion for leave to amend in response to Defendants’ motion to dismiss,

yet it is clear that Plaintiffs’ proposed amended complaint is an attempt to divest this Court of

jurisdiction. Thus, the Court finds it was filed in bad faith.

         Furthermore, amendment of Plaintiffs’ petition would cause undue delay. “Delay is

‘undue’ when it places an unwarranted burden on the court or when the [movant] has had


70
   Dkt. No. 38 p. 3 ¶ 5.
71
   Bouie v. Equistar Chemicals LP, 188 F. App’x 233, 238 (5th Cir. 2006).
72
   Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 265 (5th Cir. 1995).
73
   Id. at 264–65 (citing Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939) (“The second amended complaint should
not have been considered in determining the right to remove, which in a case like the present one [removal based on
diverse defendant’s claim that controversy as to it was separable from claims against nondiverse defendants] was to
be determined according to the plaintiffs’ pleading at the time of the petition for removal”); Spear Mktg., Inc. v.
BancorpSouth Bank, 791 F.3d 586, 592 (5th Cir. 2015) (“[A] post-removal amendment to a petition that deletes all
federal claims, leaving only pendent state claims, does not divest the district court of its properly triggered subject
matter jurisdiction. In a jurisdictional inquiry, we look at the complaint as it existed at the time the petition for
removal was filed, regardless of any subsequent amendments to the complaint.”) (citations omitted).

                                                                                                                   11
     Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 12 of 26



previous opportunities to amend.”74 Plaintiffs seek this third amendment days after requesting

the Court remand the case; nearly one month after Defendants removed the case to this Court and

filed their motion to dismiss; nearly two months after filing their second amended petition; and

over three years after the commencement of this action. Defendants note Plaintiffs’ proposed

amended complaint “drops a party, adds new allegations, and completely reworks the existing

allegations.”75 Considering the existing and anticipated progress of this case, amendment would

place this case back even further than mid-2019, when Plaintiffs filed the second amended

petition.

         For these reasons, the Court DENIES Plaintiffs’ motion for leave to amend and

STRIKES Plaintiffs’ “Verified Federal Complaint.” Plaintiffs’ second amended petition remains

the operative pleading. The Court turns to Plaintiffs’ motion for remand.

     III. MOTION FOR REMAND

         Plaintiffs served Defendants with their second amended petition on July 3, 2019.76

Defendants removed to this Court on August 2, 2019.77 Plaintiffs filed the instant motion for

remand on August 22, 2019, arguing removal is both procedurally and substantively defective.78

The parties do not dispute whether Plaintiffs’ motion for remand was timely.

         A plaintiff may object to removal “on the basis of any defect in removal procedure”

within thirty days.79 However, the thirty day time limit does not apply to jurisdictional defects,

providing district courts the authority to remand a case any time before final judgment where a

district court lacks subject matter jurisdiction.80 As “well-settled principle,” “litigants can never


74
   Estate of Oliva ex rel. McHugh v. New Jersey, 604 F.3d 788, 803 (3d Cir. 2010) (citation omitted).
75
   Dkt. No. 38 p. 3, ¶ 4.
76
   Dkt. No. 1-2.
77
   Dkt. No. 1.
78
   Dkt. No. 14.
79
   28 U.S.C. § 1447(c); Caterpillar Inc. v. Lewis, 519 U.S. 61, 69 (1996).
80
   28 U.S.C. § 1447(c); Caterpillar, 519 U.S. at 69.

                                                                                                        12
     Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 13 of 26



consent to federal subject matter jurisdiction, and the lack of subject matter jurisdiction is a

defense that cannot be waived.”81

        Plaintiffs argue remand is proper because: (1) removal was untimely; (2) removal

required consent from the Partnerships; and (3) FISA does not provide for removal of the instant

case. Specifically, Plaintiffs argue Defendants’ removal was untimely because “the removal

clock began to run on October 26, 2018, when Plaintiffs’ First Amended Petition was filed” or

began to run on June 4, 2019, the date of a letter between the Chief Executive Officer of the

VTX Plaintiffs and the Director of Financial Analysis for AT&T Mobility regarding “Various

Issues Regarding Partnership Operations and Communications” (the “Letter”).82 Plaintiffs further

request the Court remand the case because Defendants’ removal lacks consent of the

Partnerships. Defendants maintain FISA authorizes removal of this case, and “Plaintiffs’ Second

Amended Petition triggered the removal clock, because it is Plaintiffs’ first and only pleading to

allege Federal Question Claims.”83 Defendants further argue the Partnerships are “nominal

defendants that need not consent to removal.”84

        The Court begins with addressing which of the three documents at issue controls the

removal clock and whether Defendants’ removal was timely. The Court then evaluates whether

the Partnerships’ consent was required for removal. Finally, the Court considers whether FISA

authorizes jurisdiction.

            a. Timeliness of Removal

        While maintaining removal is improper and unfounded, Plaintiffs argue the case became

removable if at all upon Defendants’ receipt of Plaintiffs’ October 26, 2018 first amended

81
    Gonzalez v. Guilbot, 255 F. App’x 770, 771 (5th Cir. 2007) (citing Coury v. Prot, 85 F.3d 244, 248 (5th
Cir.1996)).
82
   Dkt. No. 14; Dkt. No. 14-1 pp. 2–8 (the Letter).
83
   Dkt. No. 25 p. 27, ¶ 1.
84
   Id. at p. 30, ¶ C.

                                                                                                        13
     Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 14 of 26



petition or at the latest the June 4, 2019 Letter. Defendants argue the case became removable on

July 3, 2019 when Plaintiffs filed the second amended petition. The Court finds the date of

service of Plaintiffs’ second amended petition controls the date of removal.

        Determining whether a defendant timely removed a case is a two-step test.85 A defendant

may file a notice of removal “within 30 days after the receipt by the defendant, through service

or otherwise, of a copy of the initial pleading setting forth the claim for relief upon which such

action or proceeding is based, or within 30 days after the service of summons upon the defendant

if such initial pleading has then been filed in court and is not required to be served on the

defendant, whichever period is shorter.”86 “[I]f the case stated by the initial pleading is not

removable, a notice of removal may be filed within 30 days after receipt by the defendant,

through service or otherwise, of a copy of an amended pleading, motion, order or other paper

from which it may first be ascertained that the case is one which is or has become removable.”87

                      i. October 26, 2018 First Amended Petition

        Regarding the FISA allegations, Plaintiffs allege they “have only recently become aware

that the government may have been a recipient of data information and/or access to Partnership

networks. It can be safely assumed that Defendants [] have always been aware that the

government was purchasing from Defendants data information and/or access to Partnership

networks. Therefore, at the very latest, the removal clock began to run on October 26, 2018,

when Plaintiffs’ First Amended Petition was filed.”88 In turn, Defendants argue “[t]he First

Amended Petition contains no Federal Question Claims.”89


85
   Decatur Hosp. Auth. v. Aetna Health, Inc., 854 F.3d 292, 297 (5th Cir. 2017) (quoting Chapman v. Powermatic,
Inc., 969 F.2d 160, 161 (5th Cir. 1992)) (“In essence, when read as a whole, § 1446(b) provides a two-step test for
determining whether a defendant timely removed a case.”).
86
   28 U.S.C. § 1446(b)(1).
87
   28 U.S.C. § 1446(b)(3).
88
   Dkt. No. 14 p. 15, ¶ 32.
89
   Dkt. No. 25 p. 27, ¶ 38.

                                                                                                                14
     Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 15 of 26



         “[T]he defendant’s subjective knowledge cannot convert a case into a removable

action.”90 Thus, contrary to Plaintiffs’ allegations, Defendants’ “assumed” knowledge of

government sharing for the entirety of the case does not trigger removal. Furthermore, Plaintiffs’

first amended petition and Plaintiffs’ second amended petition are distinct from each other.

Plaintiffs’ first amended petition lacks any allegation against Defendants for selling information

to government agencies, as referenced in Plaintiffs’ second amended petition. Thus, it is not

ascertainable from Plaintiffs’ first amended petition that the case was removable at that time.

                      ii. June 4, 2019 Letter

         Alternatively, Plaintiffs argue the Letter counts as “other paper” providing notice for

removal, and that June 4, 2019 started the removal clock, provided the case is even removable.91

On June 4, 2019, Dave Osborn, Chief Executive Officer of the VTX Plaintiffs, sent Eric Wages,

Director of Financial Analysis for AT&T Mobility, the Letter discussing among several things

Mr. Wages’ deposition testimony in an unrelated Delaware litigation that alleges “AT&T is

generating massive amounts of revenue from the federal government from the sale of data to the

government as well as other revenue streams effectuated through AT&T’s ‘data lake.’”92 Mr.

Osborn then questions Mr. Wages how the Partnerships were benefitting financially from “this

new activity.”93 While Mr. Osborn did indicate “the requests in this letter could potentially

pertain to the lawsuit,” Mr. Osborn then states it “is not my intent that this letter be some form of

discovery in the lawsuit.” He concludes with saying he “hope[s] AT&T Mobility will use this

opportunity to respond and make full disclosure of these and all other relevant matters in keeping


90
   Morgan v. Huntington Ingalls, Inc., 879 F.3d 602, 612 (5th Cir. 2018).
91
   Dkt. Nos. 14 (Plaintiffs’ Motion for Remand), 25 (Defendants’ Response), 27 (Plaintiffs’ Reply).
92
   Dkt. No. 14-1 pp. 6–8. Mr. Osborn copied Gary Gilmer, whose role at SWT is unclear, and Bill Colston, Jr.,
whose role with Riviera is unclear. Dkt. No. 25 p. 29, ¶ 44 (where Defendants argue, “[t]he fact that the Business
Letter referenced a deposition transcript in unrelated Delaware litigation—to which Plaintiffs are not parties—
regarding information allegedly sold to the NSA is irrelevant and did not start the removal clock in this litigation.”).
93
   Dkt. No. 14-1 p. 7.

                                                                                                                    15
     Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 16 of 26



with its contractual and fiduciary obligations of complete candor and transparency to its

partners––regardless of [the instant] on-going lawsuit.”94 On June 5, 2019, Jay Lea with Naman

Howell, the firm representing VTX Plaintiffs, sent this letter to Marty Brimmage, the attorney in

charge for Defendants.95

         Plaintiffs argue Defendants should have removed within 30 days of receipt of the Letter

because the “Letter clearly conveys Plaintiffs’ concerns that AT&T is not properly accounting

for and sharing revenues with the Partnerships and that some of those revenues may be coming

from the sale of data information to the United States government, including, potentially, the

National Security Agency.”96 Defendants argue the Letter “is a request from VTX, outside the

litigation process, to the General Partner for Partnership information. Although the Business

Letter copied Defendants’ counsel, the letter repeatedly states that the information requested is

outside the specter of the ongoing lawsuit and asks Mr. Wages to respond pursuant to ‘Section

7.3(b) of the Partnership Agreements’––which allows the Limited Partners to demand

Partnership information.”97 Defendants argue the Letter “is inapplicable because claims raising a

federal question must be present on the face of a ‘well-pleaded complaint,’ not ‘other paper’ . . .

[i]n federal question cases—such as this dispute— ‘other paper’ can be used only to clarify an

existing claim, not to create an entirely new claim that is absent from a plaintiff’s well-pleaded

complaint.”98 The Court finds the Letter did not start the removal clock because it is not an

“other paper” from which removal was ascertainable.

         “The information supporting removal in a copy of an amended pleading, motion, order or

other paper under § 1446(b)(3) must be unequivocally clear and certain to start the time limit

94
   Id. at pp. 3, 7.
95
   Id. at p. 10.
96
   Dkt. No. 14 p. 16, ¶ 34.
97
   Dkt. No. 25 p. 11, ¶ 10.
98
   Id. at pp. 27–29, ¶¶ 38, 43.

                                                                                                16
     Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 17 of 26



running.”99 “‘[O]ther paper’ must result from the voluntary act of a plaintiff which gives the

defendant notice of the changed circumstances which now support federal jurisdiction.”100 The

Letter neither contains “unequivocally clear and certain” information supporting removal nor

provides notice of any changed circumstances supporting federal jurisdiction. The Letter does

not present a formal discovery request, characterize a deposition transcript taken for the instant

suit, assert a new cause of action, or constitute direct correspondence between counsel.101 The

Letter makes clear VTX intends to make certain requests of AT&T Mobility directly “regardless

of [the instant] on-going lawsuit.” Thus, the Letter is not an “other paper” and removal is not

ascertainable from the Letter.

                      iii. Second Amended Petition

         Plaintiffs assert the “Letter references the potential sale of information to the United

States government in the same amount of detail as Plaintiffs’ Second Amended Petition.”102

Defendants argue “[o]nly Plaintiffs’ Second Amended Petition presents a federal question on the

face of the pleading.”103 Defendants point out Plaintiffs’ “damages claims for Defendants’

purported failure to ‘appropriately share those revenue streams with the Partnerships’ were not

and could not have been asserted in the First Amended Petition, as Plaintiffs allegedly only just

discovered the basis for these claims.”104 Defendants argue “if these Federal Question Claims

had been present in the First Amended Petition, there would have been no need for Plaintiffs to

99
    Morgan v. Huntington Ingalls, Inc., 879 F.3d 602, 608–09 (5th Cir. 2018) (citations omitted) (internal quotations
omitted).
100
     Addo v. Globe Life & Acc. Ins. Co., 230 F.3d 759, 762 (5th Cir. 2000).
101
     S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 494 (5th Cir. 1996) (“[An] affidavit, created entirely by the
defendant, is not ‘other paper’ under section 1446(b) and cannot start the accrual of the 30–day period for removing
. . . [but] a transcript of the deposition testimony is ‘other paper.’”); Addo, 230 F.3d 759 (collecting cases) (“Holding
that a post-complaint letter, which is not plainly a sham, may be ‘other paper’ under § 1446(b) is consistent with the
purpose of the removal statute to encourage prompt resort to federal court when a defendant first learns that the
plaintiff's demand exceeds the federal jurisdictional limit.”).
102
     Dkt. No. 14 p. 17, ¶ 35.
103
     Dkt. No. 25 pp. 27–28, ¶ 40.
104
     Id. at p. 28, ¶ 41.

                                                                                                                     17
      Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 18 of 26



add ‘dozens of pages’ of allegations to the Second Amended Petition based on information that

Plaintiffs had not previously discovered . . . [] under the well-pleading complaint rule it is the

Second Amended Petition . . . that contains the FISA allegations giving rise to federal question

jurisdiction.”105 The Court finds that the Second Amended Petition provides information for the

first time that the case is removable. The Court discusses whether the allegations give rise to

federal question jurisdiction below.

         Accordingly, because Defendants removed the case within 30 days of their receipt of

Plaintiffs’ second amended petition, removal was timely. The Court now addresses whether

removal was procedurally defective where Defendants did not obtain the consent of the

Partnerships for removal.

             b. Requisite Consent of Partnerships

         Plaintiffs argue “because Defendants, to the extent of their role as general partner,

exercise complete domination over the running of the Partnerships, the Partnerships are adverse

to the Limited Partner Plaintiffs and therefore are properly aligned as defendants.” 106 Defendants

argue “Plaintiffs have established no cause of action against the Partnerships, which is necessary

for the Partnerships to be ‘indispensable’ to this dispute.”107 Defendants further argue the

Partnerships are nominal defendants, and their consent for removal is unnecessary, because

“their role is restricted to that of a depository or stakeholder, e.g. one who has possession of the

funds which are the subject of litigation and are joined purely as a means of facilitating

collection.”108 The Court finds removal consent of the Partnerships was not required because the

Partnerships are nominal defendants.


105
    Id. ¶ 42.
106
    Dkt. No. 14 pp. 18–19, ¶ 39.
107
    Dkt. No. 25 p. 33, ¶ 52.
108
    Dkt. No. 1 p. 5, n.3.

                                                                                                 18
      Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 19 of 26



        “When a civil action is removed solely under section 1441(a), all defendants who have

been properly joined and served must join in or consent to the removal of the action.”109 “To

establish that non-removing parties are nominal parties, the removing party must show . . . that

there is no possibility that the plaintiff would be able to establish a cause of action against the

non-removing defendants in state court.”110 The “test for determining a nominal party [] applies

equally whether diversity or federal question jurisdiction is the mode of removal.”111

        Plaintiffs rely on Bankston v. Burch, where a limited partner of a limited partnership sued

the general partner in Texas state court, and after the general partner removed the case to federal

court, the district court proceeded with trial despite the general partner’s contest as to subject

matter jurisdiction before trial.112 The limited partner’s claims “were entirely or almost entirely

derivative of the partnership’s rights and interests” where the limited partner “sought an

accounting, dissolution of the partnership, removal of the general partner, a temporary injunction

against the general partner’s dissipation of partnership assets, declaratory judgment regarding

certain expenditures, and punitive damages.”113 Where the partnership’s joinder defeated

diversity jurisdiction, Bankston held “the partnership is even more than the real party in interest–

–it is an indispensable party without whom the lawsuit should not have gone forward.”114

        Defendants argue Bankston is distinguishable from this case because Plaintiffs “have

done the opposite [of the Bankston limited partner], expressly requesting that all relief go to the

Limited Partners, rather than the Partnerships,” and the controlling Delaware law does not


109
    28 U.S.C. § 1446.
110
    Farias v. Bexar Cty. Bd. of Trustees for Mental Health Mental Retardation Servs., 925 F.2d 866, 871 (5th Cir.
1991).
111
    Id. at 71–72.
112
    27 F.3d 164 (5th Cir. 1994).
113
    Moss v. Princip, 913 F.3d 508, 516 (5th Cir. 2019) (discussing Bankston v. Burch, 27 F.3d 164 (5th Cir. 1994)).
114
    Bankston, 27 F.3d at 167 (but also noting “4 Bromberg & Ribstein § 15.05(g)(7), comment[ed] that a limited
‘partnership is usually an indispensable party but may be named as a nominal defendant in a derivative suit’ brought
by a limited partner.”).

                                                                                                                 19
      Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 20 of 26



require claims be brought derivatively like the Hawaii and New York law involved in

Bankston.115 Instead, Defendants rely on Moss v. Princip,116 which distinguished Bankston.

         In Moss, two plaintiff partners sued two defendant partners and the partnership. The

defendant partners removed to federal court where the case proceeded to trial. After an adverse

jury verdict, the defendant partners sought dismissal claiming the defendant partnership

destroyed diversity since the citizenship of the plaintiff partners was also the citizenship of the

defendant partnership. In response, the plaintiff partners argued the defendant partnership was a

dispensable party which could be dismissed, thus preserving diversity jurisdiction.

         The Moss Court held a partnership is a dispensable party where “the partnership’s [a]re

fully represented by each of its partners, all of whom [a]re before the court.”117 Moss further

held:

         Although the plaintiffs raised claims for damages derivative of the partnership’s
         rights, the partnership’s presence in the suit was not necessary to protect the
         partnership or any of the parties from prejudice. The partnership was a party
         throughout the litigation, but its role was purely passive, reflecting the reality that
         its interests did not diverge from the interests represented by the four individual
         partners and that its presence played no distinct role in the outcome of the suit
         against the individuals.118

Plaintiff maintains “Moss cannot be applied dogmatically to conclude that partnerships are

nominal parties in all suits in which all partners are also parties. Moss did not hold such

partnerships are nominal parties. Rather, [Moss concluded a partnership] was a dispensable party

distinctive from a nominal party.”119 The Court agrees with this broad proposition; however, the

Court finds Moss persuasive here.



115
    Dkt. No. 25 p. 38, ¶ 63.
116
    913 F.3d 508 (5th Cir. 2019).
117
    Id. at 518–19.
118
    Id. at 519.
119
    Dkt. No. 27 pp. 18–19, ¶ 25.

                                                                                                   20
        Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 21 of 26



            In the instant case, as in Moss, the Partnerships are fully represented by their general and

limited partners in this action. In fact, the Partnerships are represented as both Plaintiffs and

Defendants. This action seeks to compensate the Partnerships’ partners for alleged revenues due

without disrupting or disturbing the Partnerships’ assets or networks, the clear source of revenue.

“[T]he key inquiry is whether the suit can be resolved without affecting the non-consenting

nominal defendant in any reasonably foreseeable way.”120 Plaintiffs fail to provide the Court

with a substantive argument as to why Moss would not apply, and only put forth an attempt to

circumvent the crux of Moss by highlighting the terms “dispensable” and “nominal.” Plaintiffs,

however, fail to distinguish the considerations set out in Moss. Furthermore, as already noted, the

Partnerships are also represented by Plaintiffs in this case. Thus, the interest of the Partnerships

is protected by Plaintiffs.

            The Court also finds a Fourth Circuit opinion persuasive here: “All these tests—in

discussing indispensable parties, necessary parties, or what removing parties must show about

non-consenting parties—may provide useful insights but they have strayed from the fundamental

inquiry. They over-massage what ought to be a straightforward examination of the meaning of

the word “nominal” and the reasons for having the nominal party exception. Nominal means

simply a party having no immediately apparent stake in the litigation either prior or subsequent

to the act of removal.”121 Because the Partnerships have no apparent stake in this litigation,

which concerns a compensation dispute among the partners of the Partnerships, the Court finds

the Partnerships are nominal defendants and Defendants did not need the Partnerships’ consent

for removal.




120
      Hartford Fire Ins. Co. v. Harleysville Mut. Ins. Co., 736 F.3d 255, 260 (4th Cir. 2013).
121
      Id.

                                                                                                     21
      Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 22 of 26



        Accordingly, Defendants’ removal was procedurally proper. The Court turns to its

analysis of whether Defendants’ removal was substantively proper.

             c. Removal Under FISA

        Whether removal was substantively proper turns on whether this case falls within the

FISA statute providing for removal. Section 802 of the Foreign Intelligence Surveillance Act

provides that “[a] civil action against a person for providing assistance to an element of the

intelligence community that is brought in a State court shall be deemed to arise under the

Constitution and laws of the United States and shall be removable under section 1441 of Title

28.”122 Section 801 further defines “assistance” to mean “the provision of, or the provision of

access to, information (including communication contents, communications records, or other

information relating to a customer or communication), facilities, or another form of

assistance.”123

        Plaintiffs pleaded in the factual background of their second amended petition that “the

Limited Partners have become aware . . . [that] AT&T has sold data information and/or access to

the Partnership networks and usage thereon to agencies of the United States Government,

possibly the NSA, without accounting to the Partnerships for those revenues . . . .”124 This

allegation is incorporated as a basis for Plaintiffs’ damages and prayer for equitable relief.125

Defendants assert that Defendants’ sale of data information to United States government

agencies is “providing assistance to an element of the intelligence community” and therefore

provides the basis for removal to this Court.126 In contrast, Plaintiffs contend that the statute is

“limited to actions for providing assistance” and that the cause of action at issue must itself be

122
    50 U.S.C. § 1885a(g).
123
    Id. § 1885(1).
124
    Dkt. No. 1-2 at p. 77, ¶ 17(g).
125
    Dkt. No. 1-2 at p. 99–100, ¶¶ 100–05.
126
    Dkt. No. 1 p. 6.

                                                                                                 22
      Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 23 of 26



“for providing assistance.”127 Plaintiffs maintain that, because Plaintiffs’ cause of action is for

failure “to properly allocate revenues or account to Plaintiffs for income Defendants have

derived from Partnership assets,” there has therefore been no “violation which might implicate

the Act” and furnish grounds for removal.128 Although not explicitly stated, Plaintiffs appear to

argue that since they do not seek to prevent disclosure, but simply seek compensation for the

provision of information to the NSA, Section 802 does not govern. Defendants reply that, “when

FISA is read in full, it is clear that preventing state court litigation involving disclosure of

information about assistance to the intelligence community, not just state court lawsuits seeking

punishment for such alleged assistance, is what Section 802—particularly the removal provision

in Section 802(g)—was designed to address.”129

         The Court agrees with Defendants and holds that Plaintiffs’ reading of Section 802

constrains the statute more than its language will allow. The Court “is to determine whether the

language at issue has a plain and unambiguous meaning with regard to the particular dispute in

the case” and the inquiry ceases if the statutory language provides a clear answer.130 Where

congressional intent is clear, this Court “must give effect to the unambiguously expressed intent

of Congress.”131 Using the statutory definitions, a civil action “for providing—or providing

access to—information, facilities, or another form of assistance to the National Security Agency

(NSA) or any other element of the intelligence community” arises under the laws of the United

States and is removable.132 The statute does not limit Section 802 to those first party cases

seeking to prevent disclosure. As pled here, Plaintiffs allege Defendants have “sold data



127
    Dkt. No. 14 pp. 23–24, ¶¶ 51, 54.
128
    Id. at pp. 23–24, ¶ 54.
129
    Dkt. No. 25 p. 15, ¶ 18.
130
    Barnhart v. Sigmon Coal Co., 534 U.S. 438, 450 (2002) (quotation omitted).
131
    Chevron, U.S.A., Inc. v. Nat’l Res. Def. Council, Inc., 467 U.S. 837, 842–43 (1984).
132
    See 50 U.S.C. §§ 1885, 1885a(g).

                                                                                                23
      Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 24 of 26



information and/or access to the Partnership networks and usage thereon to agencies of the

United States Government, possibly the NSA.”133 In short, Plaintiffs bring this civil action partly

for Defendants’ provision of assistance to the intelligence community. That is all that is needed.

The Court finds a review of legislative history unnecessary because the plain language of the

FISA statute encompasses this action and provides for removal to this Court.

        In sum, the Court finds Defendants’ removal was procedurally and substantively proper.

Defendants timely removed and did not require the consent of the Partnerships. Defendants also

appropriately removed the case to this Court on the basis of FISA. Accordingly, the Court

DENIES Plaintiffs’ motion for remand. The Court thus denies as moot Plaintiffs’ request for

attorneys’ fees and other costs.134

      IV. AMENDMENT OF DEFENDANTS’ NOTICE OF REMOVAL

        Defendants seek leave of the Court to amend their notice of removal to plead an

alternative jurisdiction basis of “Federal Officer Jurisdiction” under 28 U.S.C. § 1442(a)(1).135

Defendants argue leave to amend is proper, that no retroactive jurisdiction is being created

because “the facts and legal theories in the notice of removal and case file support federal officer

jurisdiction,” and that Plaintiffs would not be prejudiced by such amendment.136 Defendants

continue “[a] claim implicating FISA Section 802 necessarily implicates Federal Officer

Jurisdiction.”137 Plaintiffs argue “Section 1653 permits only amendments where a pleading is

technically defective . . . ‘it would be a substantial injustice to allow Defendants to remove a case




133
    Dkt. No. 1-2 p. 77, ¶ 17(g).
134
    Dkt. No. 14 p. 26.
135
     Dkt. No. 34; Dkt. No. 39 p. 3, ¶ 3 (where Defendants argue the “proposed amendment merely states an
alternative basis of jurisdiction on previously alleged facts and legal theories”).
136
    Dkt. No. 34.
137
    Id. at p. 9, ¶ 14.

                                                                                                     24
      Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 25 of 26



on one ground and then, when faced with a serious challenge to that ground, attempt to justify

removal on an entirely different, and untimely, ground.’”138

        “A grant or denial of a motion to amend pleadings is an exercise of discretion by the

district court.”139 Outside of the 30-day removal period, Defendants must seek leave to amend a

notice of removal pursuant to 28 U.S.C. § 1653, which provides “[d]efective allegations of

jurisdiction may be amended, upon terms, in the trial or appellate courts.” The Fifth Circuit has

characterized these defects as technical defects, and upon liberally construing § 1653, permits a

district court to “allow a party to cure technical defects,” such as to specifically allege a party’s

citizenship.140 “[W]here the notice of removal is procedurally defective, 28 U.S.C. § 1653

cannot be used as a means to cure what is otherwise a substantial defect in the removal

proceedings.”141 “Section 1653 provides a method for curing defective allegations of

jurisdiction. It is not to be used to create jurisdiction retroactively where it did not previously

exist.”142 “[C]ourts have no discretion to permit amendments furnishing new allegations of a

jurisdictional basis.”143

        The Court finds Defendants’ existing removal jurisdiction not defective because

jurisdiction under FISA applies in this case. Accordingly, the Court declines to permit

Defendants to add an additional jurisdictional basis where no jurisdictional defect exists or needs

curing. The Court DENIES Defendants’ motion.

      V. CONCLUSION

138
    Dkt. No. 36 p. 4, ¶ 7 (citing Hinojosa v. Perez, 214 F. Supp. 2d 703, 707 (S.D. Tex. Feb. 26, 2002).
139
    Whitmire v. Victus Ltd., 212 F.3d 885, 887 (5th Cir. 2000).
140
    See Getty Oil Corp. v. Ins. Co. of N. Am., 841 F.2d 1254, 1258 n.5 (5th Cir. 1988); Whitmire, 212 F.3d at 887–
88; Menendez v. Wal-Mart Stores, Inc., 364 F. App’x 62, 66 (5th Cir. 2010).
141
    Moody v. Commercial Ins. Co. of Newark, New Jersey, 753 F. Supp. 198, 201 (N.D. Tex. Dec. 6, 1990).
142
    Aetna Cas. & Sur. Co. v. Hillman, 796 F.2d 770, 775 (5th Cir. 1986) (citing Boelens v. Redman Homes, Inc., 759
F.2d 504, 512 (5th Cir.1985)) (section 1653 applies to technically inadequate allegation of jurisdiction, not new
causes of action).
143
    Hoyt v. Lane Constr. Corp., 927 F.3d 287, 301 (5th Cir. 2019), as revised (Aug. 23, 2019) (Haynes, J.,
dissenting) (quoting Wood v. Crane Co., 764 F.3d 316, 323 (4th Cir. 2014)).

                                                                                                               25
      Case 7:19-cv-00269 Document 48 Filed on 02/26/20 in TXSD Page 26 of 26



         The Court DENIES Plaintiffs’ motion for leave to amend;144 GRANTS Defendants’

motion to strike;145 and STRIKES Plaintiffs’ “Verified Federal Complaint.”146 The Court thus

DENIES AS MOOT Defendants’ “Motion to Dismiss Plaintiffs’ Amended Complaint and in the

Alternative, Motion for Judgment on the Pleadings.”147 The Court further DENIES Plaintiffs’

motion for remand;148 and DENIES Defendants’ motion for leave to amend notice of removal.149

In light of this Order, Defendants’ “Motion to Dismiss and, in the Alternative, Motion for

Judgment on Pleadings”150 remains pending. As Plaintiffs have provided responsive briefings,

the Court DENIES AS MOOT Plaintiffs’ “Emergency Motion to Stay Response to and

Submission of Defendants’ Motion to Dismiss, and, in the Alternative, Motion for Judgment on

the Pleadings.”151

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 26th day of February, 2020.


                                               ___________________________________
                                                            Micaela Alvarez
                                                       United States District Judge




144
    Dkt. No. 20.
145
    Dkt. No. 38.
146
    Dkt. No. 37.
147
    Dkt. No. 40.
148
    Dkt. No. 14.
149
    Dkt. No. 34.
150
    Dkt. No. 5.
151
    Dkt. No. 18.

                                                                                         26
